Citation Nr: 9918220
Decision Date: 06/30/99	Archive Date: 09/09/99

DOCKET NO. 97-28 367               DATE JUN 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for lower chest pain.

2. Entitlement to service connection for lumbosacral strain.

3. Entitlement to an initial evaluation in excess of 20 percent for
post operative left knee disorder.

4. Entitlement to an initial evaluation in excess of 20 percent for
residuals of surgery, right knee.

5. Entitlement to an initial evaluation in excess of 10 percent for
degenerative arthritis, left knee.

6. Entitlement to an initial evaluation in excess of 10 percent for
degenerative arthritis, right knee.

7. Entitlement to an initial evaluation in excess of 10 percent for
hypertension.

8. Entitlement to an initial compensable evaluation for sebaceous
cyst, right left hip, cyst left wrist. 

REPRESENTATION 

Appellant represented by: Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Joseph P. Gervasio, Counsel 

INTRODUCTION

The veteran served on active duty for over 26 years until his
retirement in July 1993. This case comes to the Board of Veterans'
Appeals (Board) on appeal of a February 1994 rating decision of the
Montgomery, Alabama, Regional Office (RO) of the Department of
Veterans Affairs (VA).

Initially, the Board notes that the issues of entitlement to a
compensable initial evaluation for an ankle disorder and a right
shoulder disorder were perfected for appellate review, but were
withdrawn from that status at the veteran's personal hearing
conducted in September 1997. 38 C.F.R. 20.204 (1998).

Additionally, the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (Court) has issued

2 - 

decisions regarding jurisdiction of the Board. If the record lacks
a timely filed substantive appeal in regard to a particular issue,
the Board does not have jurisdiction. Roy v. Brown, 5 Vet. App. 554
(1993). A review of the record reflects that although the veteran
filed a notice of disagreement to the denial of entitlement to
service connection for a heart murmur, and a statement of the case
was thereafter issued, a timely substantive appeal was not entered
with regard to this issue. In absence of a timely substantive
appeal, the Board does not have jurisdiction of the issue of
entitlement to service connection for a heart murmur. Id.

REMAND

Initially, the Board has jurisdiction of the issues of entitlement
to increased initial evaluations for hypertension and sebaceous
cysts, although they were not certified on appeal. The veteran
filed a notice of disagreement in March 1994 to the initial
assignment of a noncompensable evaluation for his service-connected
cysts. A statement of the case was issued in January 1995, as to
this disorder, and the veteran perfected his appeal on this issue
in March 1995. Additionally, the veteran filed a notice of
disagreement in August 1994 to the initial assignment of a 10
percent disability evaluation for hypertension, and a statement of
the case was issued in January 1995, with the veteran perfecting
his appeal as to this issue in March 1995.

With regard to these issues, the Board notes that additional
medical evidence was received subsequent to the statement of the
case issued in January 1995. Accordingly, the RO needs to consider
this evidence and provide the veteran with a supplemental statement
of the case. 38 C.F.R. 19.37 (1998). Moreover, the diagnostic codes
and provisions relating to the cardiovascular system were revised
effective January 12, 1998. Compare 38 C.F.R. 4.104, Diagnostic
Code 7101 (1997), with 38 C.F.R. 4.104, Diagnostic Code 7101
(1998). The veteran has not been apprised of the revision nor has
the veteran's service-connected hypertension been rated under the
new rating criteria. To afford the veteran due process, this issue
must also be referred to the RO for adjudication under the current
regulations.

- 3 -

The veteran contends that manifestations of his service-connected
right and left knee disorders are more severe than currently
evaluated, and therefore, ratings in excess of the currently
assigned evaluations for these disorders are warranted. Although
the veteran was afforded VA examinations in 1997 and 1998, in
conjunction with these claims, the Board finds these examinations
are inadequate. The Court has held that "[w]here, as here, the
record before the [Board] was clearly inadequate, remand [to the
RO] is required." Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).
The Court has also held that the "fulfillment of the statutory duty
to assist ... includes the conduct of a thorough and
contemporaneous medical examination . . . ." Green v. Derwinski, 1
Vet. App. 121, 124 (1991). In the instant case, while the 1997 and
1998 examinations considered the presence of the veteran's pain,
the effect of his pain on the functional use of the knees was not
set out in detail in the report. The Court has held that when a
diagnostic code provides for compensation based solely upon
limitation of motion, that the provisions of 38 C.F.R. 4.40 and
4.45 (1998) must also be considered, and that examinations upon
which the rating decisions are based must adequately portray the
extent of functional loss due to pain"' on use or due to flare-
ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).

In pertinent part, 38 C.F.R. 4.40 provides:

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by the visible

4 -

behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. A little used part
of the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like.

38 C.F.R. 4.45 provides:

As regards the joints the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or
blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections,
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or injury of
peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements
smoothly.

5 -

(f) Pain on movement, swelling, deformity or atrophy of disuse.
Instability of station, disturbance of locomotion, interference
with sitting, standing and weight-bearing are related
considerations.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994). However, the Board notes that the nonservice
connection claims on appeal are based on the assignment of initial
ratings for a disability following an initial award of service
connection for that disability. In Fenderson v. West, 12 Vet. App.
119 (1999), the Court held that the rule articulated in Francisco
did not apply to the assignment of an initial rating for a
disability following an initial award of service connection for
that disability. Id.; Francisco, 7 Vet. App. at 58. Instead, in
Fenderson, the Court held that where a veteran appealed the initial
rating assigned for a disability, "staged" ratings could be
assigned for separate periods of time based on facts found.
Fenderson, 12 Vet. App. at 126.

The Board has recharacterized these issues on appeal in order to
comply with the recent opinion by the Court in Fenderson. The Court
held in Fenderson, in pertinent part, that the RO had never
properly provided the appellant with a statement of the case
concerning an issue, as the document addressing that issue
mistakenly treated the right-testicle claim as one for an
'[i]ncreased evaluation for service[-]connected ... residuals of
surgery to right testicle' ... rather than as a disagreement with
the original rating award, which is what it was." Fenderson v.
West, 12 Vet. App. 119 (1999) (emphasis in the original). The Court
then indicated that "this distinction is not without importance in
terms of VA adjudicative actions," and remanded the matter for the
issuance of a statement of the case. Id. As in Fenderson, the RO in
this case has also misidentified these issues on appeal as claims
for increased disability ratings, rather than as a disagreement
with the original rating award for this disorder. See Bernard v.
Brown, 4 Vet. App. 384 (1993).

6 -

With regard to the veteran's claims of entitlement to service
connection for lower chest pain and a back disorder, the Board
finds that a VA examination and further medical opinions would
provide a record upon which a fair, equitable, and procedurally
correct decision on these claims can be made. 38 C.F.R. 3.326,
3.327 (1998). Further, in Allen v. Brown, 7 Vet. App. 439 (1994)
(en banc), the Court held that where service connection is sought
on a secondary basis, service connection could be granted for a
disability which was not only proximately due to or the result of
a service-connected condition, but could also be granted where a
service-.connected disability had aggravated a nonservice-connected
disability, with compensation being paid for the amount of
disability which exceeded "the degree of disability existing prior
to the aggravation." The Court held, in part, that " ... pursuant
to 1110 and 3.310(a), when aggravation of a veteran.'s nonservice-
connected condition is proximately due to or the result of a
service-connected condition, such veteran shall be compensated for
the degree of disability (but only that degree) over and above the
degree of disability existing prior to the aggravation." Id. at
448. Allen is pertinent to the issue on appeal for entitlement to
service connection for a low back disorder as the veteran contended
in March 1994, that his back disorder was secondary to his service-
connected bilateral knee disorders. The Board notes that when a
question has not been addressed by the RO, consideration must be
given as to whether the veteran has been given adequate notice of
the need to submit evidence or argument on the question. Bernard,
4 Vet. App. at 394.

Accordingly, this case is remanded for the following actions:

1. All pertinent treatment records from VA and private medical
facilities subsequent to September 1998, should be obtained and
associated with the veteran's claims file.

2. The RO should schedule VA examination(s) to determine the extent
of the veteran's service-connected right and left knee disorders,
cysts, and hypertension. Additionally, the etiology of any lower
chest disorder

7 -

and back disorder should be determined. The claims file must be
made available to the examiner(s) for review in conjunction with
the examination(s). All indicated tests and studies should be
accomplished. The examiner(s) should record pertinent medical
complaints, symptoms, and clinical findings in detail.

(a) Bilateral knee disorders: The examiner should comment on any
instability shown and whether the findings are representative of
slight, moderate, or severe instability. Additionally, range of
motion studies should be conducted and the examiner is requested to
comment on the functional limitations, if any, caused by the
veteran's service-connected knee disorders in light of the
provisions of 38 C.F.R. 4.40, 4.45. It is requested that the
examiner provide explicit responses to the following questions:

(i) Do the service-connected knee disorders involve only the joint
structure, or do they also involve the muscles and nerves'?

(ii) Do the service-connected knee disorders cause weakened
movement, excess fatigability, and incoordination, and if so, can
the examiner comment on the severity of these manifestations on the
ability of the veteran to perform average employment in a civil
occupation? If the severity of these manifestations can not be
quantified, the examiner should so indicate.

(iii) With respect to the subjective complaints of pain, the
examiner is requested to specifically comment on whether pain is
visibly manifested on movement of the joints, the presence and
degree of, or absence of,

8 -

muscle atrophy attributable to the service-connected knee
disorders, the presence or absence of changes in condition of the
skin indicative of disuse due to the service-connected knee
disorders, or the presence or absence of any other objective
manifestation that would demonstrate disuse or functional
impairment due to pain attributable to the service-connected knee
disorders.

(iv) The examiner is also requested to comment upon whether or not
there are any other medical or other problems that have an impact
on the functional capacity affected by the service-connected knee
disorders, and if such overlap exists, the degree to which the
nonservice-connected problem creates functional impairment that may
be dissociated from the impairment caused by the service-connected
knee disorders. If the functional impairment created by the
nonservice-connected problem can not be dissociated, the examiner
should so indicate.

(b) Cysts: All findings regarding the veteran's service-connected
cysts, to include limitation of function, tenderness, and
ulceration should be provided.

(c) Hypertension: The examiner is requested to conduct all
indicated tests and studies to include blood pressure readings
taken two or more times on at least three different days.

(d) Lower chest: The nature and extent of any lower chest disorder
should be determined. The examiner is requested to provide an
opinion as to whether any

9 -

current lower chest findings are related to findings or
symptomatology reported in the veteran's service medical records
and in medical records subsequent to service discharge.

(e) Low back: The nature and extent of any back disorder should be
determined. The examiner is requested to provide an opinion as to
whether any current back disorder is related to findings or
symptomatology reported in the veteran's service medical records
and in medical records subsequent to service discharge.
Additionally, the examiner is requested to provide an opinion as to
whether any low back disorder found is related to the veteran's
service-connected knee disorders and whether the veteran's service-
connected knee disorders aggravate any low back disorder found. In
particular, concerning the question of aggravation, the examiner
should address each of the following medical issues: (a) the
baseline manifestations which are due to the effects of a low back
disorder; (b) the increased manifestations which, in the examiner's
opinion, are proximately due to the service-connected knee
disorders based on medical considerations; and (c) the medical
considerations supporting an opinion that increased manifestations
of any current back disorder are proximately due to the service-
connected knee disorders.

3. The veteran is hereby notified that it is his responsibility to
report for the examination(s) and to cooperate in the development
of the claim, and that the consequences for failure to report for
a VA

10 -

examination without good cause may include denial of the claim. 38
C.F.R. 3.158, 3.655 (1998).

4. The RO should review the claims file and ensure that all of the
foregoing development actions have been conducted and completed in
full. If any development is incomplete, appropriate corrective
action is to be implemented. Specific attention is directed to the
examination report(s). If the report does not include all test
reports, special studies, or fully detailed descriptions of all
pathology or adequate responses to the specific opinions requested,
the report must be returned to the examiner for corrective action.
38 C.F.R. 4.2 (1998). "If the [examination] report does not contain
sufficient detail it is incumbent upon the rating board to return
the report as inadequate for evaluation purposes." Green v.
Derwinski, 1. Vet. App. 121, 124 (1991); Abernathy v. Principi, 3
Vet. App. 461, 464 (1992); Ardison v. Brown, 6 Vet. App. 405, 407
(1994).

5. Thereafter, the RO should readjudicate the issues on appeal and
provide the veteran and his representative a supplemental statement
of the case. The supplemental statement of the case should address
the denial of the initial ratings as discussed in Fenderson, to
include consideration of "staged" ratings. The supplemental
statement of the case should also provide the revised regulations
for the cardiovascular system. After the veteran and his
representative have had an adequate opportunity to respond, the
appeal should be returned to the Board for appellate review.

The RO is advised that the Board is obligated by law to ensure that
the RO complies with its directives. The Court has stated that
compliance by the RO is neither

optional nor discretionary. Where the remand orders of the Board
are not complied ' h, the Board errs as a matter of law when it
fails to ensure compliance. Stegall v. wit West, I 1 Vet. App. 268
(1998). This claim must be afforded expeditious treatment by the
RO. The law requires that all claims that are remanded by the Board
or by the Court for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the regional offices to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03. No action is required by the veteran until he
receives further notice; however, he may present additional
evidence or argument while the case is in remand status at the RO.
Cf Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

JOY A. MCDONALD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999). only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

12 - 

